DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.

Response to Arguments
The amendment filed November 12, 2021 has been entered. Claims 1, 2, 9-13, and 19-20 are pending in the application. Claims 1, 10, 11, and 19 are amended. Claims 3-8 and 14-18 are cancelled. The remaining claims are either in previously presented or original form. The independent claims are claims 1 and 19.  
Applicant's arguments in the Remarks, dated November 12, 2021, have been fully considered. The applicant, in the Remarks, under the heading “Claim Rejections Under 35 U.S.C. §103,” at the top of page 8, cites support for the amended claims. 
The examiner agrees that there is support for the amendments to the independent claims in at least Fig. 3 and paragraphs 0055-0057. Furthermore, the amendment to claim 11 is supported by at least paragraph 0061, which teaches that the 
The applicant then argues, especially on page 8 of the Remarks, that the amendments to the independent claims 1 and 19 as amended are different from the cited prior art of record, especially Sicconi, Haley, and Jiang. The applicant details how the claimed amendments contain logical comparisons because they return true or false results. The examiner agrees with these arguments. Furthermore, the applicant argues that the decisions are “mutually exclusive” combinations. The examiner believes this is true in the sense that the thresholds for D and C are different. Yet various combinations of these values can result in the same inattention level. For example, in Fig. 3 of the present application, comparisons 304 and 306 can result in the same inattention level. The comparisons are different from each other. In that sense they are mutually exclusive. Yet they can yield the same inattention levels, and therefore are not mutually exclusive in that sense. The comparisons take into account both the average length (D) and the count (C) in combinations to determine inattention levels L1-L4. 
The applicant further argues on page 9 that the independent claims overcome the prior art of reference by also teaching that the remedial action taken after determining an inattention level is for a predetermine amount of time which varies based on the determined driver inattention level. The examiner agrees that the amendment regarding the inattention levels overcomes the prior art cited in the previous Detailed Actions. However, in the course of doing a search for the amended claims, new art was 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9, 10, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sicconi et al. (US2019/0213429 A1) in view of Fung et al. (EP 3 683 623 B1) in further view of Chan et al. (U.S. Pat. No. 11,097,741 B1).

Regarding claim 1, Sicconi teaches:
A method of carrying out a remedial action based on monitoring driver attention of a vehicle driver, wherein the method comprises the steps of: 
obtaining driver attention sensor data from one or more driver attention sensors that are installed on the vehicle as onboard vehicle sensors, comprising an eye-tracking sensor used to track eye movement to determine whether the vehicle driver's eyes are focused on a road in front of the vehicle (see Sicconi, Fig. 5, for the “Near-IR Camera” that tracks “Eye-gaze direction”. See also paragraph 0116 for using thresholds for “times for eyes taking away from watching the road” to determine a model for decision making in the system. See Fig. 10 and paragraph 0063 for a “driver attention modeling unit 1015 that analyzes features 1008 (e.g. closed eyes, yawning, eyes pointed away from road) extracted from video feed from a driver facing camera 1001.”); 
detecting driver inattention events based on the obtained driver attention sensor data, comprising driver inattention events demarcated by driver inattention start events and driver inattention end events, wherein the driver inattention start events comprise determining the driver's eyes are directed away from the road in front of the vehicle based upon the tracked eye movement and the driver inattention end events comprise determining the driver's eyes are directed back to the road in front of the vehicle based upon the tracked eye movement (see Sicconi, paragraph 0068 for “Inattention events-triggered data is recorded in a Driving Data Record, and analyzed over a time series to produce statistics in form of a Driver Risk Profile 1033.” See also paragraph 0116 for using thresholds for “times for eyes taking away from watching the road” to determine a model for decision making in the system.); 
determining driver inattention metrics based on the obtained driver attention sensor data and in response to the detected driver inattention events (according to the specification of the instant application, paragraph 0023, an “inattention metric” “may be any metrics that are used to assess a driver inattention level and may be used to convey a degree or level of driver inattention.” These can include an “event count” and an “inattention event length.” With this in mind, see Sicconi, paragraph 0064 for various inattention levels), the driver inattention metrics comprising 
a count (C) of the driver inattention events (see Sicconi, paragraphs 0035 and 0116); 
mapping the driver inattention metrics to a plurality of hierarchical inattention levels to determine at least one driver inattention level (see Sicconi, paragraph 0064 for various inattention levels), the mapping comprising: 
comparing the average length (D) to a plurality of length thresholds (T);
comparing the count (C) to a plurality of count thresholds (N;); and 
using a plurality of decisions based upon mutually exclusive combinations of the average length (D) comparisons and the count (C) comparisons to map each of the combinations to one of the hierarchical inattention levels; 2Docket No. P047663-US-NP 
based on the determined at least one driver inattention level, determining one or more remedial actions to be carried out (see Sicconi, paragraph 0064 for generating various alerts if the inattention level is insufficient.); and 
Yet Sicconi does not appear to explicitly further teach:
A method of carrying out a remedial action based on monitoring driver attention of a vehicle driver, wherein the method comprises the step of: 
determining driver inattention metrics based on the obtained driver attention sensor data and in response to the detected driver inattention events, the driver inattention metrics comprising 
an average length (D)
mapping the driver inattention metrics to a plurality of hierarchical inattention levels to determine at least one driver inattention level, the mapping comprising: 
comparing the average length (D) to a plurality of length thresholds (T);
comparing the count (C) to a plurality of count thresholds (N;); and 
using a plurality of decisions based upon mutually exclusive combinations of the average length (D) comparisons and the count (C) comparisons to map each of the combinations to one of the hierarchical inattention levels; 2Docket No. P047663-US-NP 
carrying out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by one or more vehicle-user interfaces of the vehicle is restricted or prevented for a predetermined amount of time which varies based upon the determined at least one driver inattention level.  
Yet Fung teaches:
A method of carrying out a remedial action based on monitoring driver attention of a vehicle driver, wherein the method comprises the step of: 
determining driver inattention metrics based on the obtained driver attention sensor data and in response to the detected driver inattention events, the driver inattention metrics comprising 
an average length (D) of the driver inattention events (see Fung, paragraphs 0352 and Fig. 36 for a teaching that “average eye movements” over a period of time can be used to determine a driver state index.
mapping the driver inattention metrics to a plurality of hierarchical inattention levels to determine at least one driver inattention level, the mapping comprising: 
comparing the average length (D) to a plurality of length thresholds (Ti) (see Fung, paragraphs 0352 and Fig. 36 for a teaching that “average eye movements” over a period of time can be used to determine a driver state index. The driver state can have values that range from 1 and 4, where 1 is the least drowsy and 4 is the most drowsy. This teaches a system in which a given average lengths of eyelids closing will be binned into 1 of 4 inattention levels. See also paragraph 0435 for determining a driver state based on an average. See paragraph 0447 for the time that a driver’s eyes are closed being one of the driver states measured.);
comparing the count (C) to a plurality of count thresholds (Nj) (see Fung, paragraph 0353 for a teaching a single instance of prolonged eyelid closure can be used to determine a driver state index. See paragraph 0362 for a time interval over which a driver’s head is not positioned toward the road can be measured. The number of “brief periods” for which this happens can also be counted, and a “driver state index,” can be assigned based on these measurements. Paragraph 0345 teaches that the teachings and examples involving head movement are also valid for other physiological states, such as eye movements. Therefore, since Fung teaches that the number of times a driver’s head is titled forward (i.e. not looking at the road) can be counted, it clearly and explicitly follows that the number of times the eyes are not looking at the road can also be counted. These counts are used to determine a driver state index as in paragraph 0352.); and 
using a plurality of decisions based upon mutually exclusive combinations of the average length (D) comparisons and the count (C) comparisons to map each of the combinations to one of the hierarchical inattention levels (see Fung, Fig. 49 and paragraphs 0422-0424 for a teaching that driver states can be combined. A first driver state (DS1) and a second driver state (DS2) can be combined to determine a “combined driver state”. This is done using a “logic gate 4902”. Paragraph 0422 teaches that the same physiological driver states can be used for both DS1 and DS2, but using different information. Therefore, an average length of eyelid closure can be used to determine a first driver state index, DS1, and a number of counts of eyelid closure can be used to determine a second driver state index, DS2. Fung, paragraph 0424 teaches that, based on DS1 and DS2, a “combined driver state,” which can include numeric values indicating a combined driver state index, can be determined. Fig. 48, which is related to the above cited paragraphs, teaches that the combined driver state index can include at least a value of 1, 2, 3, or 4, much like the present application, Fig. 3. See Fung, paragraphs 0432-0433 for an elaboration on determining a combined driver index. This paragraph teaches that the system does more than just determining a binary distracted/non-distracted decision (i.e. 1 or 0). Rather, the system can use the level of distraction for multiple indexes to determine a level of inattention. For example, a DS1 of 2 and a DS2 of 1 will result, according to equation (10), in a combined driver state index of 3. Similarly, a DS1 of 1 and a DS2 of 0 will result in a combined driver state index of 1. Other combinations are also possible. The exceptional exhaustiveness of the entire Fung disclosure strongly indicates that it teaches the above limitation of the present application. Fung Fig. 49 and its related paragraphs teaches the present applications Fig. 3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sicconi, to add the additional features of determining driver inattention metrics based on the obtained driver attention sensor data and in response to the detected driver inattention events, the driver inattention metrics comprising an average length (D) of the driver inattention events, mapping the driver inattention metrics to a plurality of hierarchical inattention levels to determine at least one driver inattention level, the mapping comprising: comparing the average length (D) to a plurality of length thresholds (T); comparing the count (C) to a plurality of count thresholds (N;); and using a plurality of decisions based upon mutually exclusive combinations of the average length (D) comparisons and the count (C) comparisons to map each of the combinations to one of the hierarchical inattention levels2Docket No. P047663-US-NP, as taught by Fung. The motivation for doing so would see paragraph 0032 and Figs. 34 and 44)
Yet Sicconi and Fung do not further teach: 
 carrying out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by one or more vehicle-user interfaces of the vehicle is restricted or prevented for a predetermined amount of time which varies based upon the determined at least one driver inattention level.  
However, Chan further teaches: 2Docket No. P047663-US-NP
carrying out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by one or more vehicle-user interfaces of the vehicle is restricted or prevented for a predetermined amount of time which varies based upon the determined at least one driver inattention level (see Chan, col. 9, lines 48-63, and particularly the phrase “ the modification unit 304 may determine an increased duration of time associated with the modification based on one or more changes in behavioral performance having occurred within a given period of time”. What Chan means by “behavioral performance” is clear from col. 7, lines 19-38, and particularly line 22, where the term is used for the distraction of a child hitting another child, which is distracting to driver 212. Therefore, what col. 9, lines 54-59 mean by “determine an increased duration of time associated with the modification based on one or more changes in behavioral performance having occurred within a given period of time” is that if a “behavioral performance,” such as drowsiness or distracting passengers, is determined, and that drowsiness or distraction (both cause inattention) increases over a period of time (i.e. the driver inattention level becomes greater) then the system will “determine an increased duration of time associated” with the restriction. This restriction can include a restriction of an infotainment screen (see col. 11, lines 55-60), or the reduction of audio volume or screen brightness (see col. 11, lines 50-54). In other words, the higher the distraction, the higher the restriction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sicconi and Fung, to add the additional features of carrying out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by one or more vehicle-user interfaces of the vehicle is restricted or prevented for a predetermined amount of time which varies based upon the determined at least one driver inattention level2Docket No. P047663-US-NP, as taught by Chan. The motivation for doing so would be to adjust the provision of entertainment to reduce driving risk, as recognized by Chan (see col 1, lines 15-29).
The combination is especially obvious because Chan teaches eyelid opening and gaze direction, in col. 7, lines 56-57, along with other types of inattention, and finding a way to reduce this inattention. Chan also teaches determining scores that represent inattention or distraction levels in col. 8, lines 41-53. Very similar teaching are found in the other two cited references, Sicconi and Fung. Furthermore, Fung teaches in at least 
These conclusions of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 2, Sicconi, Fung, and Chan teach the method of claim 1. 
Sicconi further teaches:
A method wherein the one or more driver attention sensors include 
a driver-facing camera (see Sicconi, Fig. 5, for the “Near-IR Camera” that tracks “Eye-gaze direction”. This is the “Driver facing camera 1001” in Fig. 10.), 
a steering wheel touch sensor (see paragraph 0062), and/or 
a steering wheel torque sensor.  


Regarding claim 9, Sicconi, Fung, and Chan teach the method of claim 1. 
Yet Sicconi does not appear to further teach:
A method wherein the one or more remedial actions, when carried out, results in turning down or restricting audio volume produced as a result of an in-vehicle entertainment application.  
	However, Fung teaches:
see paragraph 0318).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sicconi, Fung, and Chan, to add the additional features of a method wherein the one or more remedial actions, when carried out, results in turning down or restricting audio volume produced as a result of an in-vehicle entertainment application2Docket No. P047663-US-NP, as taught by Fung. The motivation for doing so would be to enhance driver safety by reducing distractions through audio control, as recognized by Fung (see paragraphs 0317-0318). Chan also teaches this in col. 12, lines 12-14.

Regarding claim 10, Sicconi, Fung, and Chan teach the method of claim 1. 
Yet Sicconi does not appear to further teach:
A method wherein the one or more remedial actions, when carried out, results in disabling or otherwise preventing use of an in-vehicle entertainment application.
However, Fung teaches:
A method wherein the one or more remedial actions, when carried out, results in disabling or otherwise preventing use of an in-vehicle entertainment application (see Fung, paragraph 0657 for determining if a driver is in a “distracted state” based on a “driver state index.” This indicates a “high risk.” When this is the case, the response system 188 can “restrict the use of the phone the driver is using. Paragraph 0658 teaches that in low risk cases, the response system 188 can “not restrict the use of the driver phone, but instead only provide a visual warning to the driver.” Note that according to paragraph 0662, the level of hazard and risk level is correlated to the level of drowsiness, which is synonymous with distracted (“distracted (e.g., drowsy”). Attentiveness is opposed to drowsiness/distracted. See also paragraph 0049 and Fig. 2 for a vehicle systems 126 that includes an infotainment system 154, and paragraph 0065 for an infotainment system that can include a portable device that connects to the vehicle, such as a phone. Paragraph 0665 teaches that the response system 12900 includes the infotainment system 154.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sicconi, Fung, and Chan, to add the additional features of a method wherein the one or more remedial actions, when carried out, results in disabling or otherwise preventing use of an in-vehicle entertainment application2Docket No. P047663-US-NP, as taught by Fung. The motivation for doing so would be to enhance driver safety by reducing distractions through audio control, as recognized by Fung (see paragraphs 0317-0318). Chan also teaches this in col. 12, lines 12-14.

Regarding claim 12, Sicconi, Fung, and Chan teach the method of claim 1. 
Sicconi further teaches: 
A method wherein the method further comprises 
generating a driver attention report based on the driver inattention metrics (see paragraph 0068 for “driving performance reports”
presenting the driver attention report to one or more vehicle users (see paragraph 0068 for uploading the report to fleet managers and insurance carriers.).  

Regarding claim 13, Sicconi, Fung, and Chan teach the method of claim 1. 
Sicconi further teaches: 
A method further comprising 
obtaining onboard sensor data from an onboard vehicle sensor other than the driver attention sensors (see Fig. 10 for the various sensors 1002-1007 that feed into the driver attention model or the driver risk model and ultimately into the decision engine 1020.), and 
using the onboard sensor data in determining the one or more remedial actions to be carried out (see paragraph 0063-0064 for these various sensors working together to determine the attention level and the associated remedial action).  

Regarding claim 19, Sicconi teaches:
A vehicle driver attention monitoring system for a vehicle, comprising: 
one or more driver inattention sensors that are installed on the vehicle, comprising an eye-tracking sensor (see Sicconi, Fig. 5, for the “Near-IR Camera” that tracks “Eye-gaze direction”. See Fig. 10 and paragraph 0063 for a driver facing camera 1001 that tracks eye movement
an onboard computer having a processor (see page 15, right column for using an “8-core processor); 
memory that is communicatively coupled to the processor of the onboard computer, wherein the memory stores computer instructions (see Fig. 3 for a “multicore computation planner.” This is the “architecture and algorithms” on the “stand-alone smartphone app” as taught on page 16.); and 
one or more vehicle-user interfaces for providing visual and/or audio output to a local vehicle user (see Sicconi, paragraph 0064 for generating various alerts if the inattention level is insufficient.)
wherein the computer instructions, when executed by the processor, cause the vehicle driver attention monitoring system to: 
obtain driver attention sensor data from the one or more driver attention sensors, comprising tracking eye movement of the vehicle driver's eyes to determine whether the vehicle driver's eyes are focused on a road in front of the vehicle (see Sicconi, Fig. 5, for the “Near-IR Camera” that tracks “Eye-gaze direction”. See also paragraph 0116 for using thresholds for “times for eyes taking away from watching the road” to determine a model for decision making in the system. See Fig. 10 and paragraph 0063 for a “driver attention modeling unit 1015 that analyzes features 1008 (e.g. closed eyes, yawning, eyes pointed away from road) extracted from video feed from a driver facing camera 1001.”
detect driver inattention events based on the obtained driver attention sensor data, comprising driver inattention events demarcated by driver inattention start events and driver inattention end events, wherein the driver inattention start events comprise determining the driver's eyes are directed away from the road in front of the vehicle based upon the tracked eye movement and the driver inattention end events comprise determining the driver's eyes are directed back to the road in front of the vehicle based upon the tracked eye movement (see Sicconi, paragraph 0068 for “Inattention events-triggered data is recorded in a Driving Data Record, and analyzed over a time series to produce statistics in form of a Driver Risk Profile 1033.” See also paragraph 0116 for using thresholds for “times for eyes taking away from watching the road” to determine a model for decision making in the system.); 
determine driver inattention metrics based on the driver attention sensor data and in response to the detected driver inattention events (according to the specification of the instant application, paragraph 0023, an “inattention metric” “may be any metrics that are used to assess a driver inattention level and may be used to convey a degree or level of driver inattention.” These can include an “event count” and an “inattention event length.” With this in mind, see Sicconi, paragraph 0064 for various inattention levels
a count (C) of the driver inattention events (see Sicconi, paragraphs 0035 and 0116); 
map the driver inattention metrics to a plurality of hierarchical inattention levels to determine at least one driver inattention level (see paragraphs 0056 and 0073. Paragraph 0073 mentions “severity levels” of drowsiness.),
based on the determined at least one driver inattention level, determine one or more remedial actions to be carried out (see Sicconi, paragraph 0064 for generating various alerts if the inattention level is insufficient.); and 5Docket No. P047663-US-NP 
Yet Sicconi does not appear to explicitly further teach:
wherein the computer instructions, when executed by the processor, cause the vehicle driver attention monitoring system to: 
determine driver inattention metrics based on the driver attention sensor data and in response to the detected driver inattention events, the driver inattention metrics comprising 
an average length (D) of the detected driver inattention events, 
map the driver inattention metrics to a plurality of hierarchical inattention levels to determine at least one driver inattention level, the mapping comprising: 
comparing the average length (D) to a plurality of length thresholds (T) 
comparing the count (C) to a plurality of count thresholds (Nj); and 
using a plurality of decisions based upon mutually exclusive combinations of the average length (D) comparisons and the count (C) comparisons to map each of the combinations to one of the hierarchical inattention levels; 
carry out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by the one or more vehicle-user interfaces of the vehicle is restricted or prevented for a predetermined amount of time which varies based upon the determined at least one driver inattention level.  
Yet Fung teaches:
determine driver inattention metrics based on the driver attention sensor data and in response to the detected driver inattention events, the driver inattention metrics comprising 
an average length (D) of the detected driver inattention events (see Fung, paragraphs 0352 and Fig. 36 for a teaching that “average eye movements” over a period of time can be used to determine a driver state index.); 
map the driver inattention metrics to a plurality of hierarchical inattention levels to determine at least one driver inattention level, the mapping comprising: 
comparing the average length (D) to a plurality of length thresholds (T) (see Fung, paragraphs 0352 and Fig. 36 for a teaching that “average eye movements” over a period of time can be used to determine a driver state index. The driver state can have values that range from 1 and 4, where 1 is the least drowsy and 4 is the most drowsy. This teaches a system in which a given average lengths of eyelids closing will be binned into 1 of 4 inattention levels. See also paragraph 0435 for determining a driver state based on an average. See paragraph 0447 for the time that a driver’s eyes are closed being one of the driver states measured.);
comparing the count (C) to a plurality of count thresholds (Nj) (see Fung, paragraph 0353 for a teaching a single instance of prolonged eyelid closure can be used to determine a driver state index. See paragraph 0362 for a time interval over which a driver’s head is not positioned toward the road can be measured. The number of “brief periods” for which this happens can also be counted, and a “driver state index,” can be assigned based on these measurements. Paragraph 0345 teaches that the teachings and examples involving head movement are also valid for other physiological states, such as eye movements. Therefore, since Fung teaches that the number of times a driver’s head is titled forward (i.e. not looking at the road) can be counted, it clearly and explicitly follows that the number of times the eyes are not looking at the road can also be counted. These counts are used to determine a driver state index as in paragraph 0352.); and 
using a plurality of decisions based upon mutually exclusive combinations of the average length (D) comparisons and the count (C) comparisons to map each of the combinations to one of the hierarchical inattention levels (see Fung, Fig. 49 and paragraphs 0422-0424 for a teaching that driver states can be combined. A first driver state (DS1) and a second driver state (DS2) can be combined to determine a “combined driver state”. This is done using a “logic gate 4902”. Paragraph 0422 teaches that the same physiological driver states can be used for both DS1 and DS2, but using different information. Therefore, an average length of eyelid closure can be used to determine a first driver state index, DS1, and a number of counts of eyelid closure can be used to determine a second driver state index, DS2. Fung, paragraph 0424 teaches that, based on DS1 and DS2, a “combined driver state,” which can include numeric values indicating a combined driver state index, can be determined. Fig. 48, which is related to the above cited paragraphs, teaches that the combined driver state index can include at least a value of 1, 2, 3, or 4, much like the present application, Fig. 3. See Fung, paragraphs 0432-0433 for an elaboration on determining a combined driver index. This paragraph teaches that the system does more than just determining a binary distracted/non-distracted decision (i.e. 1 or 0). Rather, the system can use the level of distraction for multiple indexes to determine a level of inattention. For example, a DS1 of 2 and a DS2 of 1 will result, according to equation (10), in a combined driver state index of 3. Similarly, a DS1 of 1 and a DS2 of 0 will result in a combined driver state index of 1. Other combinations are also possible. The exceptional exhaustiveness of the entire Fung disclosure strongly indicates that it teaches the above limitation of the present application. Fung Fig. 49 and its related paragraphs teaches the present applications Fig. 3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sicconi, to add the additional features of determining driver inattention metrics based on the obtained driver attention sensor data and in response to the detected driver inattention events, the driver inattention metrics comprising an average length (D) of the driver inattention events, mapping the driver inattention metrics to a plurality of hierarchical inattention levels to determine at least one driver inattention level, the mapping comprising: comparing the average length (D) to a plurality of length thresholds (T); comparing the count (C) to a plurality of count thresholds (N;); and using a plurality of decisions based upon mutually exclusive combinations of the average length (D) comparisons and the count (C) comparisons to map each of the combinations to one of the hierarchical inattention levels2Docket No. P047663-US-NP, as taught by Fung. The motivation for doing so would be to enhance driver safety, as recognized by Fung (see paragraph 0032 and Figs. 34 and 44).
Yet Sicconi and Fung do not further teach: 
carry out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by the one or more vehicle-user interfaces of the vehicle is restricted or prevented for a predetermined amount of time which varies based upon the determined at least one driver inattention level.  
However, Chan further teaches: 2Docket No. P047663-US-NP
carry out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by the one or more vehicle-user interfaces of the vehicle is restricted or prevented for a predetermined amount of time which varies based upon the determined at least one driver inattention level (see Chan, col. 9, lines 48-63, and particularly the phrase “ the modification unit 304 may determine an increased duration of time associated with the modification based on one or more changes in behavioral performance having occurred within a given period of time”. What Chan means by “behavioral performance” is clear from col. 7, lines 19-38, and particularly line 22, where the term is used for the distraction of a child hitting another child, which is distracting to driver 212. Therefore, what col. 9, lines 54-59 mean by “determine an increased duration of time associated with the modification based on one or more changes in behavioral performance having occurred within a given period of time” is that if a “behavioral performance,” such as drowsiness or distracting passengers, is determined, and that drowsiness or distraction (both cause inattention) increases over a period of time (i.e. the driver inattention level becomes greater) then the system will “determine an increased duration of time associated” with the restriction. This restriction can include a restriction of an infotainment screen (see col. 11, lines 55-60), or the reduction of audio volume or screen brightness (see col. 11, lines 50-54). In other words, the higher the distraction, the higher the restriction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sicconi and Fung, to add the additional features of carrying out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by one or more vehicle-user interfaces of the vehicle is restricted or prevented for a predetermined amount of time which varies based upon the determined at least one driver inattention level2Docket No. P047663-US-NP, as taught by Chan. The motivation for doing so would be to adjust the provision of entertainment to reduce driving risk, as recognized by Chan (see col 1, lines 15-29).
The combination is especially obvious because Chan teaches eyelid opening and gaze direction, in col. 7, lines 56-57, along with other types of inattention, and finding a way to reduce this inattention. Chan also teaches determining scores that represent inattention or distraction levels in col. 8, lines 41-53. Very similar teachings are found in the other two cited references, Sicconi and Fung. Furthermore, Fung teaches in at least 
These conclusions of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 20, Sicconi, Fung, and Chan teach the method of claim 19. 
Sicconi further teaches:
A vehicle driver attention monitoring system, wherein 
the onboard computer is an external object calculation module (EOCM) (see Fig. 10 item 1004, a “road facing camera,” interfaced with item 1011, which is a “feature extraction” device.).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sicconi, in view of Fung, in further view of Chan, in further view of Farhan et al. (US2012/0268235 A1).

Regarding claim 11, Sicconi, Fung, and Chan teach the method of claim 1. 
Yet Sicconi, Fung, and Chan do not appear to further teach:
A method wherein the one or more remedial actions, when carried out, results in restricting use of the in-vehicle entertainment application 3Docket No. P047663-US-NPbeyond a next key cycle whereby restricting use of the in-vehicle entertainment application for the predetermined amount of time is not circumvented by the next key cycle.  
	However, Farhan teaches: 
A method wherein the one or more remedial actions, when carried out, results in restricting use of the in-vehicle entertainment application 3Docket No. P047663-US-NPbeyond a next key cycle whereby restricting use of the in-vehicle entertainment application for the predetermined amount of time is not circumvented by the next key cycle (first not that this amendment has support in paragraphs 0060-0061 of the specification of the present application. With that in mind, see Fahran, paragraph 0006 for a teaching that when there are distracting conditions around a driver the “distracting features can then be restricted either immediately or based on other conditions such as vehicle speed, motion, engine state, etc. When the conditions [of, say, engine state] have been eliminated and/or the user equipment is vacated from the operator’s operational area, the restrictions can be removed, relaxed, or removed after a threshold time.” In other words, Farhan teaches that, in at least one embodiment, regardless of the engine state, the user equipment could still be restricted for the threshold time. See also paragraph 0116 for “time delay may be imposed on the removal of restrictions”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sicconi, Fung, and Chan, to add the additional features of a method wherein the one or more remedial actions, when carried out, results in restricting use of the in-vehicle entertainment application 3Docket No. P047663-US-NPbeyond a next key cycle whereby restricting use of the in-vehicle entertainment application for the predetermined amount of time is not circumvented by the next key cycle, as taught by Farhan. The motivation for doing so would be to improve vehicle operation safety, as recognized by Farhan (see paragraph 0065). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Conclusion
The prior art made of record not relied upon that is considered pertinent to applicant's disclosure is:
Silver (US2019/0082377 A1) teaches restricting a user device for an amount of time depending on a vehicle restriction, which can be a stop light. In other words, the user can use the phone for the length that the stop light, but not more. 
Kuwahara et al. (US2017/0203689 A1) in at least Fig. 5 teaches measuring a frequency and duration of driver inattention to determine a distractedness level.
He et al. (US2014/0167967 A1) teaches at least in Fig. 6 combining various blink and gaze factors to determine a drowsiness score. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665